On January 5, 1899, the petition for a rehearing was overruled in an opinion by
Judge DuRelle.
Since the opinion was delivered in this case, there have been filed an additional brief and a petition for rehearing on behalf of the appellant, in which some questions are presented not presented or argued in the briefs on file upon the original hearing. As the failure to file this additional brief before the case was decided was not, under the circumstances, the fault either of the appellant or his counsel, we have given the case careful reconsideration.
The argument elaborately made in the brief, that the amendment of March 16th was repealed by implication by the enactment of the amendment of March 19, 1894, has, we think, been sufficiently answered in the original opinion. We may add, however, that while it is unnecessary to decide whether the act of March 19th was, under section 51 of the Constitution, so defective in its statement of what was to be accomplished by it as to be invalid, we are not willing to hold that an amendment which, by its terms purports only to add certain words to a statute can properly be construed to repeal a prior amendment whose provisions are not in the least inconsistent with those added words. Moreover, we are clearly of opinion that in these two amendments the words “county court” and “county judge” are used as synonymous, and are intended *23to mean the county judge when sitting as judge of the county court.
It is further objected by appellant that the laws in relation to the annexation of territory to cities of the various classes differ, and that, as citizens of the State living outside the limits of the various classes of towns are entitled to have their property rights determined and adjudicated under uniform laws, it is unconstitutional to apply a different rule to the annexation of territory lying contiguous to a city of the sixth class from the rule applying to territory contiguous to a city of the first class. This objection seems to us to be rather technical than real. It seems to us clear that legislation by the municipal Legislature looking to the annexation of territory is embraced under the general term of “organization and 'government” of cities of the class to which the municipality belongs. This being so, the Constitution (section 156) itself authorizes a difference to be made; the only restriction being that all municipal corporations of the same class shall possess the same powers, and be subject to the same restrictions.
Nor do we consider the proposition tenable that the statute is violative of the fourteenth amendment to the Federal Constitution. That amendment contemplates protection against discriminations by State action as between persons and classes of persons, but it is not designed to control States as to county and municipal governments; nor does it profess to secure to all persons in •the United States the benefit of the same laws. There may be diversities among States, and differences even in the same State. Missouri v. Lewis, 101II. S., 22. Said Mr. Justice Bradley of the fourteenth amendment in the case cited: “It contemplates persons and classes of per*24sons. It has not respect to local and municipal regulations that do not injuriously affect or discriminate between persons or classes of persons within the places or municipalities for which such regulations are made.”
A further objection urged is that the act providing for . the annexation is unconstitutional, as in violation of section 7 of the bill of rights, guaranteeing to every citizen ' the right to the ancient mode of trial by jury. But for the statute the appellant would have no right to resort to the courts at all; the act of annexation being a legislative act, which, under our Constitution, might have been placed entirely in the discretion of the local Legislature. But the Legislature has, in its wisdom, given to the resident of the territory proposed to be annexed a right to resort to the circuit court, not by way of appeal from the action of the local Legislature, but by a preventive proceeding, by means of which the citizen, if successful, may prevent any other attempt at annexation for a period of two years. In giving this new right to the citizen, the State Legislature had the right to provide for trial by jury, or to lodge the power in the court without the intervention of a jury. The law does not make the local act take effect upon the approval of the chancellor, but merely authorizes the local Legislature to proceed in the event the chancellor does not disapprove. And this seems to us to answer another objection urged, viz., that the act in question confers upon the judicial department legislative functions or powers.
Another objection is that the court did not consider the questions of annexing the territory lying on different sides of the town as separate propositions. There would be some force in this objection, if the territory sought *25to be annexed upon the different sides of the town lay in separate, disconnected parcels; but, as the case stands, it is sufficient to say that the statute providing for the annexation does not permit the residents of the territory sought to be annexed to split it up into parcels for the purpose of resisting annexation of one or more of such . parcels.
It is unnecessary to consider the question whether the acts of the trustees were binding as acts of de facto officers, for the averments sustain the theory that they acted unanimously, and a quorum were confessedly eligible at the date of their appointment; the claim being only that two of the five were ineligible, as not residing within the municipality.
It is true, as claimed by appellant, that it is not proper practice to sustain a demurrer to a portion of an unparagraphed pleading, the proper remedy being by motion to strike out; but the action of the court in this behalf was not error to the prejudice of the substantial rights of appellant.
As to the question of fact, we do not feel authorized, under the evidence in this record, to disturb the finding of the circuit court.
As we have not deemed it necessary to consider appellee’s contention for an equitable estoppel, we need not consider appellant’s argument in response thereto, further than to say that we are satisfied he was not the author of the act of 1836.
The petition for rehearing is overruled.
The whole court sat in this case.